Eish, C. J.
Pending an action for divorce brought by a wife, the judge granted temporary alimony in a given amount to be paid- monthly for the support of the minor children of the parties. Upon the husband’s failure to make several monthly payments, a rule was issued at the instance of the wife against him, to show cause why he should not be adjudged in contempt for such failure. He answered under oath his inability to comply with the order, on account of want of ability to earn a sufficiency to support himself and to pay the alimony as ordered, and on the hearing he testified in detail in support of his answer, which was not traversed; and no evidence was submitted in behalf of the wife. The record fails to show that there had been any change in the husband’s ability to pay alimony as ordered since the granting of the order and up to the Searing on the rule; nor did it appear that the husband had no property or other income than that derived from the business in which he was engaged at the time of the granting . of the order and the hearing of the contempt proceedings. Moreover, his evidence was not such as to require a finding that he was unable to comply with the order. In these circumstances this court can not hold that the trial judge abused his discretion in making the rule absolute.

Judgment affirmed.


All the Justices concur.